                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                      SHREVEPORT DIVISION



ANDRE BELL                                                      CIVIL ACTION NO. 18-0964

                                                                SECTION P

VERSUS                                                          JUDGE TERRY A. DOUGHTY

POLICE DEPT. CITY                                               MAG. JUDGE KAREN L. HAYES
OF SHREVEPORT, ET AL.


                                                ORDER

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED that this action is STAYED under the following conditions:

        a.        If Plaintiff Andre Bell intends to proceed with his claims, he must, within

        thirty (30) days of the date the criminal proceedings against him have concluded,

        file a motion to lift the stay;



        b.        If the stay is lifted and the Court finds that Plaintiff’s claims would

        impugn the validity of his conviction, the action will be dismissed under Heck; if

        no such finding is made, the action will proceed, absent some other bar to suit;
c.     In light of the stay, Plaintiff should not file any more documents in this

action until the state court proceedings conclude; and



d.     Defendants shall not be required to answer during the stay, and Plaintiff

may not seek a default judgment or conduct any discovery.



MONROE, LOUISIANA, this 9th day of October, 2018.




                                      ______________________________________
                                                   Terry A. Doughty
                                              United States District Judge




                                         2
